DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-8, and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has put the previously indicated allowable subject matter into the independent claims.
The prior arts of record do not teach the limitations of the cover having a flap; the bag holder comprises one or more flaps secured closed and manually openable, the one or more flaps configured to retain the disposal bag in the fully collapsed configuration when secured closed; and the cover comprises a pull strip configured to expose the disposal bag.
US5837040 teaches a bag in/bag out method that replaces the air filter inside by having a bag to take out the air filter, then putting another bag over the cover to insert a new filter. It does not disclose features of the cover having a flap. It also does not teach a bag holder with one or more flap. It also does not teach the cover having a pull strip configured to expose the disposal bag.
US4450964, 7993437, and 4521234 all teach a bag in/bag out method of replacing air filters. These all have covers to secure the bag inside. When it is time to replace the filter, the bag is used to secure the filter and remove it from the device without the filter being exposed to the air. There is no teaching of the cover having the flap, bag holder with at least one flap, or a pull strip. The covers all appear to be solid pieces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        02/04/2022